Title: To Benjamin Franklin from William Blakey, 9 January 1778
From: Blakey, William
To: Franklin, Benjamin



Sir
Liége the 9 of January 1778
As I am a friend to mankind, I congratulate you on the taking Bourgoin, tho’ I am angry with the American council for using him so kindly, if I had been the cheif he should have been scalped, the officers and men were obliged to follow his buchering orders tho their infamous and Mercenary dispositions are very well known.
As You are acquainted with Mr. Morand who has had la maladresse to put me in his stuf on pitt Coal, in manner that hurts me, I send you a letter I have wrote to him. I send you likewise a letter I wrote to Prince Galitzin, and another to Mr. Allamand of Leiden. As soon as I hear of the safe arrival of this I shall send you a little treatis in quarto on Engine necessary for Holland, the second part is a printing and will be finished next month I hope. I am with due regard Sir your most humble and obedient Servant
W Blakey


P.S. I am so hot in your cause that if I was a young man and was not afraid of sea sickness I would be own [now] among You, but as things are I can only be a well wisher and which I am I assure You even before the Stamp act. I have wrote a letter in french on the cause of your troubles, and what will be the consequence of them which will be well for mankind in general, and will hurt none but tyrants in their manner of thinking. All the Ministries and prohibitions in the world will never hinder men going to the best market, as is seen by the contarband every where and which I hope your free trade will put an end to that infamous Coustoms house business which cramps industry: I hope Irland will be the better for your misfortunes, which I hope will be at an end soon by putting General Howe in the Pound and his Satalites, and making those wreches pay the burning and devasting a Country for sport, or they should never return to England.
I shall soon have my Art of watch and Clock spring making in Print. I send you the preface to give you an idea of it. I shall send it you when finishd as a thing of some use to those brave defender of Liberty, who have saved England from the Yoke a Tyrant was aworking under the name of his servants as I have said in my letter on the times. If his tyranical Majesty whos glitering throne dazels fools eyes had had a little more Patience and Art You would have all been lost. Court influence would have carried the day. I must let this subject alone which dos but elevate my bile to no purpose since I can do nothing, but wish your honest men may keep up their spirits and drive Lucifer head long down in the black Tartar. My derections is Ingenieur, à Liege
To Dr Franklin

